PARKER, Judge.
Appellant’s only assignments of error are that the court erred in denying his motion for nonsuit and in entering its judgment against him. There was ample evidence to require submission of the case to the jury and to support the verdict rendered. The judgment was supported by the verdict and was within statutory limits. In his brief on this appeal appellant’s counsel states he is unable to find prejudicial error committed by the trial court. We have carefully reviewed the entire record and find
No error.
Judges Britt and Hedrick concur.